                        UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

  JOHN FAIRCHILD and SUSIE                         §
  FAIRCHILD, individually, and as                  §
  Independent Administrators of, and on            §
  behalf of, the ESTATE OF KELLI                   §
  LEANNE PAGE and the heirs-at-law of              §
  KELLI LEANNE PAGE,                               §
                                                   §    CASE NO. 6:19-CV-00029-ADA-JCM
          Plaintiffs,                              §
                                                   §    JURY DEMANDED
  v.                                               §
                                                   §
  CORYELL COUNTY, TEXAS;                           §
  STEVEN RUSSELL LOVELADY; and                     §
  WESLEY HARLAND PELFREY,                          §

          Defendants.


       ORDER DENYING DEFENDANT CORYELL COUNTY, TEXAS’ MOTION FOR
       SUMMARY JUDGMENT PREDICATED ON THE INDIVIDUAL DEFENDANTS’
                      QUALIFIED IMMUNITY DEFENSE

        The Court considered, on the date subscribed to this order, Defendant Coryell County,

Texas’ Motion for Summary Judgment Predicated on the Individual Defendants’ Qualified

Immunity Defense (the “Motion”). After considering the Motion and the pleadings and other

papers on file, the Court finds that the Motion should be and is in all things denied.

        IT IS THEREFORE ORDERED that Defendant Coryell County, Texas’ Motion for

Summary Judgment Predicated on the Individual Defendants’ Qualified Immunity Defense is

Denied.

        Signed on the _______ day of ________________________, 2019.



                                                __________________________________________
                                                United States Magistrate Judge


Order Denying Defendant Coryell County, Texas’ Motion for Summary Judgement Predicated on the Individual
Defendants’ Qualified Immunity Defense – Page 1 of 1
